internal_revenue_service number release date index number ------------------------------- ------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-143607-04 date date - legend date taxpayer trust child trust child date x taxpayer accounting firm year year dear ------------------------- ------- ------- -------------------------- ----------------------------------------------------------------------------------------- ------------------------ ----------------------------------------------------------------------------------------- ----------------------- -------------- ----------------------------------------------------------------------------------------- ----------------------- -------------------- -------------------------- ----------- ----------------------------------------------------------------------------------------- ------------------------- ------------------------------- this is in response to your authorized representative’s letter dated date requesting an extension of time under ' g of the internal_revenue_code and ' sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the primary benefit of child article paragraph of trust provides generally that the trustee shall pay income or principal of the trust to provide for child and for her spouse and descendants upon child 1’s death any property still held in trust shall be distributed as child may appoint to taxpayer 1’s descendants other than child spouses and surviving spouses of taxpayer 1’s descendants including child 1’s surviving_spouse and charities upon child 1’s death any property still held in the trust and not appointed by child shall be divided among child 1’s then living descendants per stirpes also on date taxpayer established trust an irrevocable_trust for the primary benefit of child the terms of trust are identical to those contained in trust except for the identity of the beneficiaries on date taxpayer funded each of trust and trust with dollar_figurex cash it is represented that no subsequent gifts have been made to trust or trust taxpayer and his spouse taxpayer relied on accounting firm to prepare and file form sec_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year taxpayer and taxpayer each elected under sec_2513 to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them taxpayer and taxpayer 2’s transfers to trust and trust were reported on the gift_tax returns however due to an oversight accounting firm did not allocate any of their respective gst exemptions to the transfers made to trust and trust subsequently in year taxpayer and taxpayer met with their current advisors to discuss estate_planning matters taxpayer and taxpayer 2’s current advisors examined the year gift_tax returns and discovered that no gst_exemption had been allocated to trust or trust taxpayer and taxpayer have requested the following rulings an extension of time under ' g and and to make allocations of taxpayer s and taxpayer 2’s respective gst exemptions with respect to the year transfers to trust and trust and that if relief is granted and if such allocations are made trust and trust will each have an inclusion_ratio of zero as of date sec_2601 imposes a tax on every gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer s and taxpayer 2’s respective available gst exemptions with respect to the transfers to trust and trust the allocations will be effective as of the date of the transfers and the gift_tax value of the transfers to trust and trust will be used in determining the amount of gst_exemption to be allocated to the trusts if allocations of gst_exemption are made pursuant to the grant of relief in this letter_ruling and provided the amount of gst_exemption allocated to trust and trust is equal to the gift_tax value of the transfers to the trusts on date trust and trust will each have an inclusion_ratio of zero as of date these allocations should be made on form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-143607-04 material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 letter is being sent to your authorized representatives provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of letter
